Fourth Court of Appeals
                                    San Antonio, Texas
                                        February 12, 2019

                                       No. 04-18-00957-CV

                  Kevin DOTY and Elizabeth Doty Individually and Severally,
                                       Appellants

                                                 v.

Richard DAVIDSON, Javline Ranch (A General Partnership), AKA Javelin Ranch AKA Javelin
                                    Ranch L.P.,
                                     Appellees

                 From the 229th Judicial District Court, Jim Hogg County, Texas
                                  Trial Court No. CC-15-100
                        The Honorable Everardo Garcia, Judge Presiding


                                          ORDER
         The clerk’s notification of late record is hereby Noted. The trial court clerk is ordered to
file the clerk’s record no later than February 22, 2019.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court